     Case 4:18-cv-00430 Document 205-4 Filed on 09/17/20 in TXSD Page 1 of 8



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,        Civil Action No. 4:18-cv-0430
                                                       (Consolidated)
                Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP., MASHNOON
AHMED, GENNEX MEDIA, LLC,
BRANDECO, L.L.C., AKIL KURJI, CUSTOM
WRISTBANDS INC., and CHRISTOPHER
ANGELES,

                Defendants.




           DECLARATION OF CHRISTOPHER FIRST IN SUPPORT OF
     MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

I, Christopher M. First, declare as follows:

        1.      I am a partner at Heim Payne & Chorush LLP. I submit this declaration in support

of Plaintiff’s motion for an award of attorneys’ fees and expenses in connection with the services

rendered, and costs and expenses incurred, in the above-captioned action (the “Action”).

        2.      My firm served as Plaintiffs’ Counsel in the Action.

        3.      The schedule attached as Exhibit 1 sets forth my firm’s total hours and lodestar,

computed at historical rates, for the period of inception of the case through and including today’s

date. The total number of hours spent by my firm during this period was 44.25, with a

corresponding total lodestar (at historical rates) of $17,847.25. This schedule was prepared from

contemporaneous daily time records prepared and maintained by my firm. In connection with
    Case 4:18-cv-00430 Document 205-4 Filed on 09/17/20 in TXSD Page 2 of 8



representing the Plaintiffs in the Action, my firm did the following: coordinating, drafting, and filing

the initial complaints and related administrative filings and requirements; preparing and filing a

motion for appointment of lead counsel; preparing and filing scheduling-related motions; consulting

with co-counsel regarding local rules and strategy; preparing for and attending a hearing regarding

appointment of class counsel. The lodestar amount reflected in Exhibit 1 is for work performed by

attorneys and professional staff at or affiliated with my firm for the benefit of the Class. The hourly

rates for the attorneys and professional staff in my firm reflected in Exhibit 1 are the usual and

customary hourly rates historically charged by my firm in similar complex litigation matters.

        4.      My firm has expended a total of $452.54 in unreimbursed costs and expenses in

connection with the prosecution of the Action from inception of the case through and including

today’s date. These costs are set forth in the Schedule attached as Exhibit 1 and are reflected in the

books and records of my firm. They were incurred on behalf of Plaintiffs by my firm.

        I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.



By: /s/ Christopher M. First

Christopher M. First
TX Bar No. 24095112
cfirst@hpcllp.com

Heim, Payne & Chorush LLP
1111 Bagby St., Suite 2100
Houston, TX 77002
T: (713)221-2000 F: (713)221-2021
Case 4:18-cv-00430 Document 205-4 Filed on 09/17/20 in TXSD Page 3 of 8




                    EXHIBIT 1
     TO DECLARATION OF CHRISTOPHER FIRST IN SUPPORT OF
MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES
         Case 4:18-cv-00430 Document 205-4 Filed on 09/17/20 in TXSD Page 4 of 8


                         Heim, Payne & Chorush, L.L.P.
                                              1111 Bagby, Suite 2100
                                                Houston, TX 77002
                                                  (713) 221-2000
                                                  (713) 221-2021
                                                Tax ID XX-XXXXXXX


                                                    July 15, 2020



Mr. John Radice                                                            Invoice Number:              2804
Radice Law Firm
34 Sunset Blvd.                                                            Client/Matter No:     1110 - 0010
Long Beach, NJ 08008




Invoice Summary
        Total fees incurred on this invoice                          $17,847.25
        Total expenses incurred on this invoice                         $452.54
        Net current charges                                                                 $18,299.79
        BALANCE DUE                                                                         $18,299.79




Invoice Detail
1110-0010
Local Counsel Re:
Laura Braley, on behalf of herself and all other similarly situated, Plaintifff v. Mashnoon Ahmed;
Christopher Angeles; Brandeco, L.L.C. d/b/a BrandNex.com; Casad Company d/b/a Totally Promotional;
Custom Wristbands Inc.; Akil Kurji; Azim Makanojiya; Netbrands Media Corp. and Zaappaaz, Inc.,
Defendants; In the United States District Court for the Southern District of Texas



Professional services
10|11|2017   MYJ       Correspondence; review complaint; conference with J. Radice. 1.50         550.00        825.00

10|12|2017   CJA       Assist with preparation and filing of complaint, civil cover sheet 3.00   200.00        600.00
                       and summonses; set up electronic files.

10|12|2017   MYJ       Review and revise civil cover sheet; discuss summons with A.      1.50    550.00        825.00
                       Branum and C. Anderson; review final complaint.

10|13|2017   CJA       Make edits to summonses to defendants; update electronic          0.50    200.00        100.00
                       pleading files; calendar dates from the Court's Order for
                       Conference.

10|13|2017   MYJ       Review order; correspondence.                                     0.50    550.00        275.00

10|15|2017   MYJ       Review MDL filings; review MDL rules; correspondence.             1.50    550.00        825.00
         Case 4:18-cv-00430 Document 205-4 Filed on 09/17/20 in TXSD Page 5 of 8

CUSTOMIZED PROMOTIONAL PRODUCT                                                                   Page       2
1110     - 0010

10|17|2017   CJA   Register attorney for CM/ECF notices; download electronic         0.30   200.00       60.00
                   pleading files.

10|18|2017   CJA   File and serve Certificate of Interested Parties; update          0.20   200.00       40.00
                   electronic pleading files.

10|18|2017   MYJ   Review and revise certificate of interested parties; coordinate   0.75   550.00      412.50
                   filing.

10|27|2017   CJA   Update electronic pleading files.                                 0.30   200.00       60.00

10|30|2017   CJA   Update electronic pleading files.                                 0.10   200.00       20.00

11|07|2017   CJA   Update electronic pleading files.                                 0.10   200.00       20.00

11|13|2017   CJA   File motion for attorney's pro hac vice admission; update         0.20   200.00       40.00
                   electronic pleading files.

11|16|2017   MYJ   Review and revise draft motion to appoint lead counsel and        3.00   550.00   1,650.00
                   related filings.

11|20|2017   ALA   Assisted attorney with search for go-bys for Motion for Appoint   1.00   165.00      165.00
                   of Lead Counsel in the Southern District.

11|20|2017   ALA   Assisted attorney with filing Motion for Lead Counsel.            0.25   165.00       41.25

11|20|2017   MYJ   Review, revise and prepare for filing Braley's Motion to          1.75   550.00      962.50
                   Designate a Lead Case, to Consolidate Later-filed cases, and
                   to Appoint Interim Lead and Liason Counsel.

11|21|2017   MYJ   Correspondence regarding summons and service; review              1.00   550.00      550.00
                   Texas RCP 106 and related rules regarding service.

11|29|2017   CJA   Update electronic pleading files.                                 0.25   200.00       50.00

12|07|2017   CJA   Update electronic pleading files.                                 0.10   200.00       20.00

12|14|2017   MYJ   Revise response to motion to intervene.                           2.00   550.00   1,100.00

12|15|2017   CJA   Update electronic pleading files; calendar hearing date.          0.10   200.00       20.00

12|18|2017   CJA   Update electronic pleading files; file response to motion for     0.30   200.00       60.00
                   limited intervention.

12|18|2017   MYJ   Review response to motion to intervene and coordinate filing.     1.00   550.00      550.00

12|28|2017   CJA   Update electronic pleading files.                                 0.10   200.00       20.00

01|08|2018   CJA   Update electronic pleading files.                                 0.30   250.00       75.00

01|09|2018   CJA   Update electronic pleading files.                                 0.10   250.00       25.00

01|10|2018   CJA   Update electronic pleading files.                                 0.10   250.00       25.00

02|01|2018   CJA   Update electronic pleading files.                                 0.10   250.00       25.00

02|13|2018   CJA   Update electronic pleadings files.                                0.10   250.00       25.00
         Case 4:18-cv-00430 Document 205-4 Filed on 09/17/20 in TXSD Page 6 of 8

CUSTOMIZED PROMOTIONAL PRODUCT                                                                 Page       3
1110     - 0010

02|22|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

03|01|2018   CJA   Update electronic pleading files.                               0.20   250.00       50.00

03|01|2018   MYJ   Review motion to postpone the initial conference and exhibit;   0.25   615.00      153.75
                   correspondence.

03|05|2018   CJA   Update electronic pleading files.                               0.20   250.00       50.00

03|05|2018   MYJ   Call Judge Stacy's case manager to discuss motion to            0.25   615.00      153.75
                   postpone; correspondence.

03|06|2018   MYJ   Prepare for and attend initial conference proceeding;           2.00   615.00   1,230.00
                   correspondence.

03|12|2018   CJA   Update electronic pleading files; calendar reset initial        0.20   250.00       50.00
                   conference date.

05|02|2018   MYJ   Attend conference call; correspondence with J. Radice.          0.50   615.00      307.50

05|07|2018   CJA   Update electronic pleading files.                               0.20   250.00       50.00

05|10|2018   CJA   Update electronic pleading files.                               0.20   250.00       50.00

05|14|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

05|25|2018   CJA   Update electronic pleading files.                               0.20   250.00       50.00

06|01|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

08|06|2018   MYJ   Correspondence regarding hearing.                               0.50   615.00      307.50

08|06|2018   CMF   R/r correspondence re: upcoming hearing.                        1.00   425.00      425.00

08|08|2018   CMF   Call with J. Radice; review documents as requested.             1.75   425.00      743.75

08|09|2018   CJA   Update electronic pleading files.                               0.30   250.00       75.00

08|09|2018   ETO   File Pro Hac Vice application for C. First.                     0.50   195.00       97.50

08|13|2018   CMF   Prepare PHV and appearance forms.                               0.75   425.00      318.75

08|14|2018   ETO   Prepare hearing notebook for C. First.                          0.50   195.00       97.50

08|14|2018   CMF   Review filings in preparation for 8/15 hearing.                 2.25   425.00      956.25

08|15|2018   ETO   Prepare ECF registration form and submit for C. First.          0.50   195.00       97.50

08|15|2018   CMF   Attend hearing re: appointment of class counsel and prepare     3.75   425.00   1,593.75
                   correspondence re: same.

08|16|2018   CJA   Update electronic pleading files; calendar court ordered        0.30   250.00       75.00
                   deadlines.

08|17|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

08|20|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

08|27|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00
         Case 4:18-cv-00430 Document 205-4 Filed on 09/17/20 in TXSD Page 7 of 8

CUSTOMIZED PROMOTIONAL PRODUCT                                                                 Page       4
1110     - 0010


08|31|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

09|19|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

09|19|2018   CJA   Update electronic IPR files and deadlines/due dates tracker.    0.25   250.00       62.50

09|20|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

10|02|2018   CJA   Update electronic pleading files.                               0.30   250.00       75.00

10|05|2018   CJA   Update electronic pleading files; calendar Scheduling Order     0.25   250.00       62.50
                   No. 2 due dates.

10|10|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

11|08|2018   CJA   Update electronic pleading files.                               0.10   250.00       25.00

11|18|2018   CJA   Update electronic pleading files.                               0.20   250.00       50.00

11|30|2018   CJA   Update electronic pleading files.                               0.25   250.00       62.50

02|04|2019   CJA   Update electronic pleading files.                               0.25   250.00       62.50

02|11|2019   CJA   Update electronic pleading files.                               0.10   250.00       25.00

04|16|2019   CJA   Update electronic pleading files.                               0.10   250.00       25.00

04|24|2019   CJA   Update electronic pleading files; calendar status conference    0.20   250.00       50.00
                   date.

05|08|2019   CJA   Update electronic pleading files.                               0.25   250.00       62.50

05|15|2019   CJA   Update electronic pleading files; calendar due date for         0.10   250.00       25.00
                   proposed docket control order and protective order.

06|20|2019   CJA   Revise Motion for Withdrawal as Counsel regarding M. Jones;     0.50   250.00      125.00
                   update electronic pleading files.

08|08|2019   CJA   Update electronic pleading files.                               0.10   250.00       25.00

01|14|2020   CJA   Update electronic pleading files.                               0.10   250.00       25.00

01|16|2020   CJA   Update electronic pleading files.                               0.20   250.00       50.00

03|09|2020   AAM   Communicate with C. First regarding docketing and               0.10   250.00       25.00
                   distribution.

03|11|2020   KNW   Docket report administrative duties.                            0.10   185.00       18.50

04|02|2020   KNW   Docket report administrative duties.                            0.10   185.00       18.50

04|15|2020   KNW   Docket report administrative duties.                            0.30   185.00       55.50

04|16|2020   KNW   Docket report administrative duties.                            0.10   185.00       18.50

05|19|2020   AAM   Communicate with C. First regarding case status; review of      1.00   250.00      250.00
                   order entered setting deadlines; docket deadlines for the the
                   team; download from Pacer recent filings to update the
          Case 4:18-cv-00430 Document 205-4 Filed on 09/17/20 in TXSD Page 8 of 8

CUSTOMIZED PROMOTIONAL PRODUCT                                                                       Page        5
1110     - 0010

                           electronic file.

Summary by Timekeeper:

AAM      Mcginnis, Angie A.                                    1.10   hours at    $250.00 per hour           275.00

ALA      Branum, Amber L.                                      1.25   hours at    $165.00 per hour           206.25

CJA      Anderson, Carrie J.                                  12.30   hours at    $227.44 per hour      2,797.50

CMF      First, Chris M.                                       9.50   hours at    $425.00 per hour      4,037.50

ETO      Torres, Ericka                                        1.50   hours at    $195.00 per hour           292.50

KNW      Webb, Kendall N.                                      0.60   hours at    $185.00 per hour           111.00

MYJ      Jones, Miranda Y.                                    18.00   hours at    $562.64 per hour     10,127.50

                                                                 Total Professional Services:          17,847.25


Disbursements
10|31|2017    ZCRT          Court Costs - SOS Searches and Filing Fees USDC, SDTX                            405.14

01|08|2018    ZOC           Pacer Invoice 3047854 Q2017: Retrieval of Court Documents.                        17.20

04|30|2018    ZOC           Pacer Service Center - Court Document Retrieval for Q1/2018                        8.80

07|20|2018    ZOC           PACER Invoice 3047854 - Q2 April 2018 - June 2018                                  1.30

10|17|2018    ZOC           PACER - Court Document Retreiver for Q3 - 2018                                     6.20

04|30|2019    ZOC           PACER Service Center - Court Document Retrieval Service Q1 Invoice                 3.00

07|22|2019    ZOC           Pacer 2019 Q2 Invoice Retrieval of Court Documents.                                8.20

10|14|2019    ZOC           PACER 2019 Q3 Invoice - Court Document Retrieval Services.                         2.70

                                                                        Total Disbursements:                $452.54
